Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka, et al., US 2019/0071076 A1, in view of Eagelberg, et al., US 2018/0120859 A1.
As per Claim 1, Nakatsuka teaches a driving assistance device configured to perform deceleration control (¶ 55; automatic stop controller 110 of Figure 1) in such a way that a vehicle stops 
Nakatsuka does not expressly teach that when the predicted vehicle speed is higher than a predetermined value, the driving assistance device is configured not to perform the deceleration control or to reduce the deceleration in the deceleration control.  Eagelberg teaches that when the predicted vehicle speed is higher than a predetermined value (¶¶ 121-122), the driving assistance device is configured not to perform the deceleration control or to reduce the deceleration in the deceleration control (¶¶ 164, 189).  It would have been obvious to a person of skill in the art, at the time of the invention, to run the driving assistance device of Nakatsuka according to speed thresholds as Eagelbarg teaches, in order to help a vehicle control system choose between a deceleration response and a lane change response to avoid impacts.  
As per Claim 2, Nakatsuka does not expressly teach that the predetermined value is determined according to the type of the deceleration target and a detection likelihood of the deceleration target.  Eagelberg teaches that the predetermined value is determined according to the type of the deceleration target (¶¶ 120-122, 126) and a detection likelihood of the deceleration target (¶¶ 127, 131).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 3, Nakatsuka teaches that the driving assistance device is configured not to perform the deceleration control or to reduce the deceleration in the deceleration control when an accelerator operation for increasing an accelerator operation amount of the vehicle was detected, when an accelerator operation of the vehicle was not detected, or when an accelerator operation for reducing the accelerator operation amount of the vehicle was not detected (¶¶ 47, 89, 93).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,946,860 (“the ‘860 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘860 patent claims a vehicle with a driving assistance device that determines when to apply deceleration control to help the vehicle reach a target speed and/or a target position in traffic.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/224,241 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application also claims a vehicle with a driving assistance device that determines when to apply deceleration control to help the vehicle reach a target speed and/or a target position in traffic.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661